EXHIBIT 15.1 Independent Registered Public Accounting Firm’s Acknowledgement Letter To Board of Directors and Stockholders Northern States Financial Corporation We are aware of the incorporation by reference in Registration Statement (Form S-8: No. 333-170065) of our report dated April 29, 2011 related to the unaudited consolidated interim financial statements of Northern States Financial Corporation which is included in its Form 10-Q for the quarter ended March 31, 2011. Under Rule 436(c) of the 1933 Act, our report is not a part of the registration statement prepared or certified by accountants within the meaning of Section 7 or 11 of the 1933 Act. /s/ Plante & Moran, PLLC Chicago, Illinois April29, 2011
